In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-10-00192-CR
        ______________________________


         PAMELA JEAN SWEET, Appellant

                          V.

         THE STATE OF TEXAS, Appellee




   On Appeal from the 336th Judicial District Court
               Fannin County, Texas
           Trial Court No. CR-09-23264




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                MEMORANDUM OPINION

       Pamela Jean Sweet, appellant, has filed with this Court a motion to dismiss her appeal.

The motion is signed by Sweet and by her counsel in compliance with Rule 42.2(a) of the Texas

Rules of Appellate Procedure. See TEX. R. APP. P. 42.2(a). As authorized by Rule 42.2, we

grant the motion. See TEX. R. APP. P. 42.2.

       Accordingly, we dismiss the appeal.



                                              Bailey C. Moseley
                                              Justice

Date Submitted:      December 16, 2010
Date Decided:        December 17, 2010

Do Not Publish




                                                2